Citation Nr: 1007854	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-11 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Veteran has been separately 
service connected for peripheral neuropathy of the lower 
extremities, secondary to his diabetes mellitus; however, 
these claims are not at issue here.  


FINDINGS OF FACT

There is no evidence that regulation of the Veteran's 
activities has been prescribed to treat his diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Board notes that the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  As the notice was satisfied with regard to 
the Veteran's initial service connection claim by an April 
2004 letter, the Veteran's appeal may be adjudicated without 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  VA and 
private treatment records have been obtained, and the Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  Furthermore, 
the Veteran was afforded several VA examinations for 
disabilities that he claimed to be secondary to his diabetes 
mellitus during the instant rating period, and those 
examinations included assessments of his diabetes mellitus.  
Additionally, the Veteran was offered the opportunity to 
testify before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 
 
II. Increased Rating

The Veteran contends that the current severity of his 
diabetes mellitus entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 20 percent disability 
rating for his diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides that a 
20 percent rating is warranted when the treatment of diabetes 
mellitus requires either insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  A 40 percent rating is assigned 
when the treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities (meaning 
avoidance of strenuous occupational and recreational 
activities).  Id.   

The relevant evidence of record includes the Veteran's VA and 
private treatment records, and several VA examination reports 
that address the disabilities that the Veteran has claimed as 
secondary to his diabetes mellitus.  (The record reflects 
that while the Veteran has claimed numerous disabilities as 
secondary to his service-connected diabetes mellitus, he has 
only been service-connected for peripheral neuropathy of his 
lower extremities as secondary to his diabetes.)  A review of 
these records reflects that insulin and regulation of diet 
has been prescribed to treat the Veteran's diabetes mellitus; 
however, they do not reflect that regulation of his 
activities has been prescribed to treat his condition.  
Rather, the treatment of record includes several notations 
that the Veteran's diabetes mellitus has been assessed as 
very well-controlled, and VA and private treatment records 
include recommendations that the Veteran engage in regular 
exercise.

The Board specifically acknowledges its consideration of the 
lay statements provided by the Veteran when promulgating this 
decision.  In his submitted statements, the Veteran reports 
that the treatment of his diabetes mellitus requires the use 
of insulin, diet restrictions, and regulation of activities.  
Nevertheless, VA regulations require specific criteria for 
the assignment of disability ratings, and entitlement to the 
next higher rating for the Veteran's diabetes mellitus 
requires evidence of regulation of activities, which is not 
shown to have been prescribed to treat the Veteran's 
condition based on the evidence of record.  Indeed, since the 
medical records contradict the Veteran's assertions regarding 
regulation of activities, the Board does not consider his 
contentions credible.  As such, they are given no weight.  

Given the absence of evidence that regulation of the 
Veteran's activities has been prescribed to treat his 
diabetes mellitus, the schedular criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met.  

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
diabetes mellitus reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has reported being unemployed since being deemed disabled by 
the Social Security Administration due to his diabetes 
mellitus, hypertension, chronic renal failure, and 
depression.  Thus, while the Veteran is currently unemployed, 
he is not unemployed solely due to his diabetes mellitus.  
The Board notes that the Veteran has unsuccessfully sought 
service connection secondary to his diabetes mellitus for 
hypertension and chronic renal failure, but has established 
secondary service connection for peripheral neuropathy of the 
lower extremities (deemed "mild" at his VA examination), 
although not at issue here.  The Veteran has not reported any 
hospitalizations due to his diabetes mellitus, which is 
consistent with the medical evidence of record reflecting 
that his diabetes mellitus is very well-controlled.  Thus, 
the Board concludes that the disability at issue has not 
required frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also acknowledges that the Veteran's reported 
current unemployment, although the Veteran has not 
specifically claimed entitlement to a total disability due to 
individual unemployability (TDIU) as a result of his service-
connected diabetes mellitus.  As discussed supra, the Veteran 
has reported that he ceased working when he was deemed 
disabled by the Social Security Administration due to 
multiple nonservice-connected disabilities, as well as his 
service-connected diabetes mellitus, which is noted to be 
well-controlled.  Nevertheless, to the extent a TDIU claim is 
implicitly raised, as discussed above, the Veteran has not 
reported nor does the evidence reflect that his diabetes 
mellitus renders him unemployable.  Thus, a clear 
preponderance of the evidence of record is against a finding 
that the Veteran is precluded from gainful employment due 
solely to this service-connected disability.  Accordingly, 
entitlement to a TDIU is not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability evaluation in excess of 20 percent for service-
connected diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


